Knowlton, J.
The defendant Whittle occupied the plaintiffs’ house under a lease for five years, which expired on September 1, 1897. This lease was extended for one year by an instrument under seal signed by the lessors and lessee, which was virtually a new lease for that term. This action is to recover for the use and occupation of the premises during this year. The judge who tried the case without a jury found against the defendant Whittle. The defendant Hoyt, who was her granddaughter, was a teacher in a kindergarten, and lived in the house without paying rent or board. In July, 1896, the grandmother gave *157her a bill of sale of the household goods, furniture and chattels in the house. The plaintiffs contended that the occupation of the house by the defendants and their use of it as a boardinghouse was a joint enterprise to defraud the lessors, and that the defendants were jointly and severally liable for the use and occupation of the premises. The judge found in favor of the defendant Hoyt, and found further that “ what she did in or about the house was only to assist her grandmother, that she did not ever agree to pay rent, and was not a party in or to any plan or enterprise to defraud the plaintiffs.” These findings make the plaintiffs’ requests for rulings immaterial to the question whether the defendant Hoyt was liable for use and occupation, and it is unnecessary to consider them in detail.

Exceptions overruled.